Citation Nr: 0329427	
Decision Date: 10/28/03    Archive Date: 11/05/03

DOCKET NO.  96-03 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased evaluation for duodenal ulcer 
disease and schistosomiasis with a history of liver 
cirrhosis, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel




INTRODUCTION

The veteran had active service from March 1953 to March 1955.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 1995 rating decision of the San Juan, 
Puerto Rico, Department of Veterans Affairs (VA) Regional 
Office (RO).


REMAND

The Board notes that 38 C.F.R. § 4.114, Diagnostic Code 7305 
(2002) provides that moderately severe duodenal ulcer disease 
with impairment of health manifested by anemia and weight 
loss; or recurrent incapacitating episodes averaging 10 days 
or more in duration at least four or more times a year 
warrants a 40 percent rating assignment.

Laboratory testing in connection with a VA examination in 
March 2003 confirmed the presence of anemia.  In addition, at 
the VA examination, the veteran reported a weight loss of 16 
pounds in the last year, and, as documented in the medical 
evidence, his weight in March 2003 was approximately seven 
pounds less than at an October 2002 VA examination.  Although 
the March 2003 examiner stated that there were no signs of 
anemia on the physical examination and that the veteran's 
disability does not impair his ability to obtain and maintain 
employment, he did not address the significance, if any, of 
the veteran's weight loss, or discuss whether the veteran's 
duodenal ulcer disease results in any incapacitating 
episodes.  Where a VA examination does not contain sufficient 
detail, remand for additional medical examination is 
indicated.  Green v. Derwinski, 1 Vet. App. 121 (1991); 
38 C.F.R. § 4.2.  

The Board also notes that in October 2002, the RO sent the 
veteran a letter which was intended to comply with the 
notification requirements of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) [codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002.  It informed the veteran that if 
the evidence and information requested in the letter were not 
received within 30 days, the RO would decide the claim based 
on the evidence of record and any reports of VA examinations 
and opinions obtained by the RO.  Although the time limit for 
the submission of additional evidence and information was 
consistent with a VA regulation then in effect, the United 
States Court of Appeals for the Federal Circuit has 
invalidated the VA regulation to the extent that it 
authorized VA to deny a claim before the expiration of the 
one-year period for response provided by 38 U.S.C.A. 
§ 5103(b).  See Paralyzed Veterans of America, et al. v. 
Secretary of Veterans Affairs, Nos. 02-7007, -7008, -7009, -
7010, (Fed Cir., Sep. 22, 2003).  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should send the veteran a 
letter that complies with the 
notification requirements of 
38 U.S.C.A. § 5103(a).  The veteran 
should be informed that any evidence and 
information submitted in response to the 
letter must be received within one year 
of the date of the RO's letter and that 
he should inform the RO if he desires to 
waive the one-year period for response.

2.  The RO should attempt to obtain all 
pertinent evidence identified but not 
provided by the veteran, to include any 
records of VA treatment or evaluation 
since February 2003.  If the RO is 
unsuccessful in obtaining any pertinent 
evidence identified by the veteran, the 
RO should so inform the veteran and his 
representative, and request them to 
provide the outstanding evidence.

3.  When the above development has been 
completed, the veteran should be afforded 
a VA examination to determine the nature 
and severity of all impairment due to the 
service-connected duodenal ulcer disease, 
schistosomiasis and cirrhosis of the 
liver.  The claims folders must be made 
available to the examiner and review of 
such should be reflected in the completed 
examination report.  Any indicated 
studies or testing should be completed 
and a narrative interpretation of such 
should accompany the examination report.  
The VA examiner is specifically requested 
to identify whether and to what degree 
the veteran suffers from any impairment 
of health either due to clinically 
confirmed anemia or by reason of weight 
loss.  The examiner should also clarify 
whether the veteran experiences 
incapacitating episodes of duodenal ulcer 
disease, and if so, include a discussion 
as to the duration and frequency of such 
episodes.  The examiner should 
distinguish the manifestations of the 
service-connected disability from those 
of any non service-connected disorders.  
The examiner should also provide an 
opinion concerning the impact of the 
service-connected disability on the 
veteran's ability to work.  A complete 
rationale should be provided for all 
opinions given.

4.  After undertaking any other 
development it determines to be 
indicated, the RO should readjudicate the 
rating issue on appeal based on all 
evidence received since its most recent 
consideration of the claim.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, he and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded an appropriate opportunity to 
respond.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or his representative until further notice is received.  By 
this action, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted in this 
case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


